Name: Commission Regulation (EEC) No 2785/88 of 7 September 1988 abolishing a countervailing charge on table grapes originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 249/28 Official Journal of the European Communities 8 . 9 . 88 COMMISSION REGULATION (EEC) No 2785/88 of 7 September 1988 abolishing a countervailing charge on table grapes originating in Cyprus specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of table grapes originating in Cyprus can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No- 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2603/88 (3), as last amended by Regulation (EEC) No 2663/88 (4), introduced a countervailing charge on table grapes origi ­ nating in Cyprus ; Whereas for table grapes originating in Cyprus no prices for six consecutive working days ; whereas the conditions Article 1 Regulation (EEC) No 2603/88 is hereby repealed. Article 2 This Regulation shall enter into force on 8 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 198, 26 . 7. 1988 , p. 1 . (3) OJ No L 231 , 20 . 8 . 1988 , p. 27 . 4 OJ No L 237, 27. 8 . 1988, p. 27.